UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* Hudson Global, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title Class of Securities) (CUSIP Number) Dan Friedberg Sagard Capital Partners, L.P. 325 Greenwich Avenue Greenwich, CT 06830 (203) 629-6700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 10, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial fling on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 443787106 SCHEDULE 13D Page1 of3 1 NAME OF REPORTING PERSON: Sagard Capital Partners, L.P. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (E ntities Only): 20-3332164 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,153,848 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.5% 14 TYPE OF REPORTING PERSON PN CUSIP No. 443787106 SCHEDULE 13D Page2 of3 1 NAME OF REPORTING PERSON: Sagard Capital Partners GP, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (E ntities Only): 20-3331555 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,153,848 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.5% 14 TYPE OF REPORTING PERSON CO CUSIP No. 443787106 SCHEDULE 13D Page3 of3 1 NAME OF REPORTING PERSON: Sagard Capital PartnersManagement Corp. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (E ntities Only): 20-2402055 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,153,848 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.5% 14 TYPE OF REPORTING PERSON CO Item 1.Security and Issuer. This Amendment No. 3 to Schedule 13D (this “Statement”) relates to the beneficial ownership of Common Stock, $0.001 par value per share (the “Shares”) of Hudson Global, Inc., formerly known as Hudson Highland Group, Inc.,a Delawarecorporation (the “Issuer”).This Statement is being filed on behalf of the Reporting Persons and amends and supplements the Schedule 13D filed by the Reporting Persons dated April 9, 2012, as heretofore amended.Unless otherwise defined, all capitalized terms used herein shall have the respective meanings given such terms in the initial Schedule 13D. Item 3.Source and Amount of Funds or Other Consideration. The 507,400 additional Shares (in addition to the 3,646,448 Shares reflected in the initial Schedule 13D and Amendments No. 1 and 2 thereto) reported herein as being currently beneficially owned were acquired via open market purchases. The aggregate purchase price for the additional Shares reported herein as beneficially owned by the Reporting Persons is $2,050,426.00.All Shares held by Sagard were acquired with Sagard’s working capital. Item 5.Interest in Securities of the Issuer. Items 5(a)-(c) are hereby amended and restated in their entirety as follows: (a)As of July 11, 2012, each Reporting Person beneficially owned 4,153,848 Shares, which represented 12.5% of the outstanding Shares, based upon 33,249,192 Shares outstanding on March 31, 2012, as reflected in the Issuer’s Form 10-Q filed May 2, 2012. In accordance with Securities and Exchange Commission Release No. 34-39538 (January 12, 1998) (the “Release”) this filing reflects the securities beneficially owned by PCC and certain of its subsidiaries, including Sagard.The filing does not reflect securities beneficially owned, if any, by any subsidiaries of PCC whose ownership of securities is disaggregated from that of PCC in accordance with the Release The beneficial ownership reflected in the remainder of this Item 5, and in the cover pages, reflect beneficial ownership as of July 11, 2012. (b) Sole power to vote or direct the vote:0 Shared power to vote or direct the vote:4,153,848 Sole power to dispose or to direct the disposition:0 Shared power to dispose or direct the disposition:4,153,848 The power to vote or to direct the vote or to dispose or direct the disposition of the Shares reported herein is shared among the Reporting Persons. (c) The following transactions have been effected by Sagard over the last 60 days: Purchases Trade Date Price Quantity 5/14/12 5/15/12 5/16/12 5/17/12 5/18/12 5/21/12 5/22/12 5/23/12 5/23/12 5/24/12 5/24/12 5/25/12 5/29/12 5/30/12 5/31/12 6/1/12 6/4/12 6/5/12 6/6/12 6/7/12 6/8/12 6/19/12 6/20/12 6/21/12 6/22/12 6/25/12 6/26/12 6/27/12 7/2/12 7/5/12 7/6/12 7/9/12 7/10/12 7/11/12 Note: Purchases of Shares from May 14, 2012 through June 22, 2012 reflected in the preceding table have previously been reflected in Amendment No. 2 to Schedule 13D. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: July 12, 2012 SAGARD CAPITAL PARTNERS, L.P. By:Sagard Capital Partners GP, Inc., its general partner By: /s/Dan Friedberg Name:Dan Friedberg Title: President SAGARD CAPITAL PARTNERS GP, INC. By: /s/Dan Friedberg Name:Dan Friedberg Title: President SAGARD CAPITAL PARTNERS MANAGEMENT CORP. By: /s/Dan Friedberg Name:Dan Friedberg Title: President
